Citation Nr: 1412393	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether the July 2008 document was untimely with respect to receipt of a substantive appeal as to the issues of service connection for depression and increased evaluation for right ankle and bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Yoshinori Sasao, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed that decision.

In June 2013, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is associated with the claims file.

During the June 2013 hearing, the Veteran asserted that his service-connected disabilities had worsened.  The Board therefore construes those statements as claims for increased evaluation of the Veteran's lumbar and cervical spine, bilateral knee, bilateral ankle, and bilateral hearing loss disabilities.  Those claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board notes that the Veteran submitted a July 2008 document that purported to be a substantive appeal of his claims of service connection for depression and increased evaluation of his bilateral knees and right ankle disabilities, which were last decided in a July 18, 2007 supplemental statement of the case following the issuance of a May 17, 2007 statement of the case as to those issues.  In a February 2009 letter, VA determined that the July 2008 document was not timely.  The Veteran contested the timeliness of that document in a March 2009 correspondence.  The Board construes the March 2009 correspondence to be a notice of disagreement with VA's determination as to the timeliness of the substantive appeal respecting the claims of service connection for depression and increased evaluation of his bilateral knees and right ankle disabilities.  

Thus, the Board finds that the Veteran has initiated the appellate process with respect to whether the July 2008 document was untimely with respect to receipt of a substantive appeal as to the issues of service connection for depression and increased evaluation for right ankle and bilateral knee disabilities.  See 38 C.F.R. § 20.200 (2013).  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to that issue.

With regards to the TDIU issue on appeal, the Veteran's last VA examinations of his service-connected disabilities appear to have been in 2010.  During his hearing before the undersigned, the Veteran testified that since that time his service-connected disabilities have gotten worse.  The Board construed these statements to be claims for increased evaluation and referred those claims, as noted in the Introduction.  In light of the referral of those claims, the Board finds that the TDIU claim on appeal is inextricably intertwined with those referred claims for increased evaluation.  Accordingly, the Board finds that it would be premature to render a decision on the TDIU issue at this time and it is therefore remanded pending the adjudication of the referred claims for increase.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Notwithstanding, the Board finds that a VA examination with regards to the Veteran's employability should be obtained on remand.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (noting that VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(b) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should readjudicate the issue of whether the July 2008 document was untimely with respect to receipt of a substantive appeal as to the issues of service connection for depression and increased evaluations for right ankle and bilateral knee disabilities.  

If the claim remains denied, the RO is directed to promulgate a statement of the case on that issue and to provide the Veteran with the appropriate notice of appellate rights.  If the claim is not resolved to the Veteran's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  That issue should be returned to the Board only if a timely substantive appeal is received.


2.  Obtain any relevant VA treatment records from the New York VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2009 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his service-connected bilateral hearing loss, tinnitus, bilateral knee, bilateral ankle, and lumbar and cervical spine disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA general medical examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss, tinnitus, bilateral knee, bilateral ankle, lumbar spine and cervical spine disabilities, either singularly or in the aggregate, preclude substantially gainful employment.  

The examiner should specifically discuss the May 2013 letter from Dr. V.G., as well as any other pertinent evidence in the claims file regarding employability, to include any VA treatment, private treatment, or Social Security Administration records.

The examiner should address the Veteran's work qualifications and employment history, as well as his level of education.  The examiner should specifically clarify whether the Veteran was at any time a clerical assistant as well as a bus driver, and what, if any, impact such employment history has on the Veteran's current employability.  

Any opinions rendered should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, and after adjudication of the referred increased evaluation claims, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



